Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-4 and 6-7 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 12/18/20 and 01/12/21 have been acknowledged and considered by the Office.
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 02/14/22 is acknowledged.  The traversal is on the ground(s) that there necessarily exists unity of invention between the inventions (indicated in the restriction requirement) by way of the dependence of each of the inventions from claim 1.  This is not found persuasive because, and as set forth previously in the Requirement for Restriction dated 12/20/21, the technical features shared between the inventions, i.e. claim 1, do not define a contribution over the prior art and therefore are not “special” –as is required to fulfill unity of invention. See 37 CFR 1.475(a).
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seal” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies: “circumferential first end face”, as per claim 4. A correction may include: “annularly extending first end face”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, the limitation “the inner side” lacks sufficient antecedent basis in the claim.
	As per claim 2, the limitations “the diameter” lack clear antecedent basis in the claims. A correction may include replacing “the” with “a”.
	As per claim 6, the limitation “the lateral surface” lacks sufficient antecedent basis in the claims. A correction may include replacing “the” with “a”.
Claims 2-4 and 6-7 depend from claim 1 and thus inherit the deficiencies thereof.
Claim 7 depends from claim 6 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 804095 to Atkins et al.
As per claim 1, and as the examiner can understand the claim, Atkins discloses an applicator comprising a cylindrical sleeve (2) and a plunger (4, 5, 6), both of which extend along a common longitudinal axis (Fig. 1-2), wherein the sleeve comprises a first end side (see Figure A, below) and a second end side (see Figure A, which is located opposite the first end side (see Figure A, below), wherein, at the second end side, a cylindrical first section is formed on the inner side of the sleeve (see Figure A, below), by which the sleeve can be arrange on a cylindrical container (1), wherein the first section is followed by a cylindrical second section (see Figure A, below), in which a complementary cylindrical piston (5, 6, 7) of the plunger is arranged in a displaceable manner (Fig. 1), wherein a channel (4, 6) is provided, which extends through the entire plunger along the longitudinal axis (Fig. 1-2), where at the first end side, a cylindrical third section is formed on the inner side of the sleeve (see Figure A, below), in which a complementary cylindrical shaft of the plunger is arranged in a displaceable manner (Fig. 1).

    PNG
    media_image1.png
    492
    979
    media_image1.png
    Greyscale

Figure A: GB 804095, Fig. 1 – annotated

As per claim 2, and as the examiner can understand the claim, Atkins further discloses a diameter of the first section is larger than a diameter of the second section (Fig. 1) and the diameter of the second section is larger than a diameter of the third section (Fig. 1).
As per claim 3, Atkins further discloses a circumferential lateral surface of the first section comprises a first closure element by which the sleeve can be fastened to the container (Fig. 1; pg. 3, Ln. 59-65).
As per claim 4, and as the examiner can understand the claim, Atkins further discloses a seal is provided on a circumferential first end face of the first section (pg. 2, Ln. 66-71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over GB 804095 to Atkins et al in view of US 5328476 to Bidwell.
As per claim 6, and as the examiner can understand the claim, Atkins further discloses providing a guard with a tongue and slot fastening device surrounding the plunger rod projecting from the cover of the container, for preventing accidental displacement of the plunger into the container. Atkins does not disclose the particular structural relation between the guard and the cylindrical sleeve (2).
Bidwell teaches an applicator comprising one catch (34) provided at a first end side (32), which catch projects inwards beyond a lateral surface of a cylindrical section (14) in which a plunger shaft (2) is arrange in a displaceable manner (Fig. 6), the catch can be releasably latched into at least one groove (24; Fig. 7-8) formed in the shaft of the plunger (Fig. 7) to prevent the plunger from being inserted into the casing (Col. 4, Ln. 1-3) . It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Atkins 
As per claim 7, Bidwell further discloses the catch being a tab that extends at an angle away from the cylindrical section towards a longitudinal axis of the plunger shaft (Fig. 6).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754